REASONS FOR ALLOWANCE
Claims 1-12 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In light of applicant's arguments, the rejections over Li are withdrawn.  

Prior art such as Peng et al. Polymer 48 (2007) 5250-5258 teach similar structures with a macromonomer of methyl methacrylate and a backbone of acrylic acid, however the structure is different given that the polymer is not produced from an addition fragmentation chain transfer agent.  

References such as US 2006/0009574 teach macromonomers formed from methyl methacrylate and addition fragmentation chain transfer agents, which produce macromonomers such as:

    PNG
    media_image1.png
    286
    353
    media_image1.png
    Greyscale
.  However, there is no disclosure or suggestion to the claimed amount of acrylic acid.  


In view of the above discussion, it is evident that the cited art does not disclose or suggest, taken alone or in combination, the subject matter in the claims. Hence the cited present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764